Citation Nr: 0740036	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus also claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. The veteran had a hearing before the Board in 
July 2007 and the transcript is of record.

The Board notes the veteran also perfected appeals for 
migraine headaches and arthritis of the hands.  The veteran 
withdrew those appeals in a September 2006 signed statement 
and, therefore, the issues are considered WITHDRAWN and are 
not discussed here. 


FINDINGS OF FACT

1.  The veteran was not exposed to Agent Orange or any other 
herbicide, nor may it be presumed that he was exposed. 

2.  The veteran's type II diabetes mellitus was not incurred 
in service and there is no causal link between his current 
condition and any remote incident of service.


CONCLUSION OF LAW

The veteran's type II diabetes mellitus was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for diabetes mellitus may be established based on 
a legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest arguable evidence of the veteran's 
diabetes is 1995, four years after service. 

The veteran alleges his diabetes mellitus is a result of 
Agent Orange exposure incurred while serving on secret 
missions in Vietnam.  Specifically, he alleges he was 
actually stationed in Japan and China from September 1971 to 
September 1973, but was regularly sent to Vietnam (as well as 
Taiwan and Thailand) on secret missions. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

There also exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure. 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  
That is, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e), to include 
type II diabetes mellitus, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  A veteran is presumed to have 
been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f).  

This presumption is also inapplicable for the following 
reasons.  Although the veteran alleges he was sent to Vietnam 
between September 1971 and September 1973 for various secret 
missions, no records exist verifying such missions.  His 
personnel records indicate the veteran was stationed in Japan 
from September 1971 to September 1972, China from September 
1972 to September 1973, Philippines from September 1974 to 
May 1976 and Guam from September 1977 to July 1983.  

The veteran, in support of his contention, indicates he was 
reprimanded on several occasions while in Vietnam and these 
"penalties" should be of record and prove he was in 
Vietnam.  Notably, the veteran alleges he was given an 
"Article 15" on or around March 1973 while in Vietnam for 
wearing his uniform.  Despite the veteran's contentions, the 
RO was unable to verify the veteran's reprimand or in-land 
service in Vietnam for the time period alleged.  Indeed, the 
veteran's personnel records actually show the veteran had 
exemplary military performance with multiple awards and 
decorations during his military service.  His personnel 
records simply do not confirm he was ever in Vietnam as 
alleged.

Actual herbicide exposure, moreover, cannot be confirmed for 
any of the dates and places of the veteran's services.  Aside 
from Vietnam, the United States Department of Defense (DoD) 
has confirmed the use of herbicides during the veteran's 
periods of service in various places in the United States as 
well as internationally. Regrettably, none of these confirmed 
places coincides with the places the veteran was stationed 
during his active service. There is no other competent 
evidence confirming the veteran was ever exposed to 
herbicides while in active duty.

The Board recognizes that the veteran suffers from type II 
diabetes mellitus, a disability designated under 38 C.F.R. § 
3.309(e) as a disease associated with exposure to certain 
herbicide agents, to include Agent Orange.  However, the 
Board finds that the veteran's claim for service connection 
for diabetes mellitus due to herbicide exposure must be 
denied, as the veteran's dates of service and confirmed 
stations during active service were not included in the list 
of places and dates classified by DoD as affected by 
herbicide use.  The presumption of Agent Orange exposure is 
not raised, and there is also no evidence of actual exposure 
to Agent Orange in this case.  There is no evidence of record 
other than the veteran's own assertions which shows that he 
was exposed to herbicides during active service. The evidence 
does not support the veteran's assertions of herbicide 
exposure during service and his statements alone are not 
sufficient upon which to concede exposure to herbicides 
during service. Accordingly, the presumptive provisions of 38 
C.F.R. § 3.307(a)(6)(iii) are not applicable to this case. 
Therefore, the Board finds that presumptive service 
connection for type II diabetes mellitus due to exposure to 
herbicides is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Direct service connection is established where a claimant 
submits (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998). 

The veteran alternatively argues that he was suspected of 
having diabetes in the 70s while he was still in the 
military.  Lab tests were repeatedly done because of his 
symptoms.  Although he was not diagnosed until after 
separation from the military, he alleges his symptoms clearly 
began while still in the military.

Regrettably, the veteran's voluminous service medical records 
from his over 20 year military career simply do not support 
his claim.  The records are silent as to any complaints, 
treatment, diagnostic tests or diagnoses done in conjunction 
with suspected diabetes or diabetes-type symptoms.  The 
veteran's December 1990 separation examination, moreover, is 
also silent as to any complaints, symptoms or diagnoses of 
diabetes mellitus.  In short, his service medical records are 
simply devoid of a finding of a chronic condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current type II 
diabetes mellitus is related to any remote incident in 
service. The Board concludes it is not. 

After service, VA outpatient treatment records indicate 
"possible diabetes" as early as November 1996.  The veteran 
underwent an Agent Orange protocol examination in August 2003 
where the veteran was diagnosed with type II diabetes 
mellitus with a self-reported history dating back to 1995.  
No medical professional has ever linked the veteran's current 
diabetes to alleged Agent Orange exposure or any other 
incident of his military service.

The Board has considered the veteran's statements that his 
diabetes-type symptoms began while in the military.  Service 
connection may indeed be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§3.303(b) (2006).  In accordance with the recent decision of 
the United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence. However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his claimed symptoms in service to a current disability. The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations that he suffered with diabetes-type symptoms in 
service and thereafter, no medical professional has ever 
linked his current type II diabetes mellitus to any remote 
incident of service. 

In light of the medical evidence described above and the 
complete lack of any medical opinion linking the veteran's 
current diabetes to any remote incident of service, the Board 
finds that service connection for type II diabetes mellitus 
is not warranted.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in July 2006.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The 2006 letter told him to provide any 
relevant evidence in his possession and explained how 
disability ratings and effective dates are determined.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2006 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in December 2006.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus, also claimed as due to Agent Orange exposure, is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


